DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 08/12/2022. Claims 1, 2, 5, 10, 11, 13, 14, 18-20 have been amended. Claims 12 and 21 have been cancelled. Claims 1-11, 13-20, and 22 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13-20, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by US 20160000339 A1 (hereinafter referred to as “Kang”) in view of US 10874348 B1 (hereinafter referred to as “Han”).
Regarding claim 1, Kang, an apparatus for detecting physiological information in a living body, teaches a bio-signal measuring apparatus (abstract) comprising:
a substrate (12a, 12b may be a rigid printed board (substrate); paragraph [0043]; Figures 1, 5);
a pulse wave sensor provided at the substrate and configured to measure pulse waves of a subject (16; paragraph [0043]; Figures 1, 5); and
a pressure sensor provided at the substrate and configured to measure a contact pressure between the subject and the pulse wave sensor (14; paragraph [0043]-[0045]; Figures 1, 5), but does not explicitly teach the pressure sensor being a strain gauge.
However, the use of a strain gauge for measuring force is commonly known within the art as seen in the teachings of Han, PPG sensor that has a strain gauge to measure for force applied by the sensor (column 7, lines 19-26; column 15, lines 45-64).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kang, as taught by Han, because using a strain gauge allows a user to measure contact pressure. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claim 2, Kang, in view of Han, teaches wherein the pressure sensor is configured to measure a strain of the substrate (paragraph [0043]-[0045]; Figures 1, 5; as taught by Kang), and
the pressure sensor is configured to measure the contact pressure between the subject and the pulse wave sensor based on the strain (paragraph [0043]-[0045]; Figures 1, 5; as taught by Kang), further Han teaches the use of a strain gauge (column 7, lines 19-26; column 15, lines 45-64).
Regarding claim 3, Kang, in view of Han, teaches wherein the substrate is a printed circuit board or a display substrate (12a, 12b may be a rigid printed board (substrate); paragraph [0043]; Figures 1, 5; as taught by Kang).
Regarding claim 4, Kang, in view of Han, teaches further comprising a housing, wherein an end portion of the substrate is connected to the housing (may be in a smart watch (a housing); paragraph [0041]; as shown in Figures 1, 5; as taught by Kang).
Regarding claim 5, Kang, in view of Han, teaches wherein the strain gauge is provided at a position of the substrate that is spaced apart from the pulse wave sensor (as shown in Figure 5; as taught by Kang).
Regarding claim 6, Kang, in view of Han, teaches further comprising a housing connected to a bottom surface of the substrate at a plurality of points (paragraph [0041]; paragraphs [0062]-[0065]; as shown in Figures 1, 5; as taught by Kang).
Regarding claim 7, Kang, in view of Han, teaches wherein the strain gauge is provided at a region of the substrate between the plurality of points (paragraph [0041]; paragraphs [0062]-[0065]; as shown in Figures 1, 5; as taught by Kang).
Regarding claim 8, Kang, in view of Han, teaches further comprising:
a housing (may be in a smart watch (a housing); paragraph [0041]; as shown in Figures 1, 5; as taught by Kang); and
a plurality of supports provided on a bottom surface of the substrate to form a space between the substrate and the housing (120a, 120 b; as shown in Figure 5; as taught by Kang), but does not explicitly teach that biosignal measuring apparatus is detachable from the housing. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have biosignal measuring apparatus is detachable from the housing, since it has been held that making a device separable requires only routine skill in the art. (See MPEP 2144.04 V C).
Regarding claim 9, Kang, in view of Han, teaches wherein the strain gauge is provided at a region of the substrate between the plurality of supports (as shown in Figure 5).
Regarding claim 10, Kang, in view of Han, teaches wherein a top surface of the pulse wave sensor is configured to come into direct contact with the subject (16; as shown in Figures 1, 5).
Regarding claim 11, Kang, in view of Hang, teaches wherein the pulse wave sensor protrudes from a top surface of the substrate (16; as shown in Figures 1, 5).
Regarding claim 13, Kang, an apparatus for detecting physiological information in a living body, teaches a bio-signal measuring apparatus (abstract) comprising:
a substrate (12a, 12b may be a rigid printed board (substrate); paragraph [0043];paragraphs [0062]-[0065]; Figures 1, 5);
a pulse wave sensor provided at the substrate and configured to measure pulse waves of a subject (16; paragraph [0043]; paragraphs [0062]-[0065]; Figures 1, 5);
a plate comprising protruding parts which contact a bottom portion of the substrate (10; paragraph [0063]; Figure 5); and
a pressure sensor provided at the plate and configured to measure a contact pressure between the subject and the pulse wave sensor (14; paragraph [0043]-[0045]; paragraphs [0062]-[0065]; Figures 1, 5), but does not explicitly teach the pressure sensor being a strain gauge.
However, the use of a strain gauge for measuring force is commonly known within the art as seen in the teachings of Han, PPG sensor that has a strain gauge to measure for force applied by the sensor (column 7, lines 19-26; column 15, lines 45-64).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kang, as taught by Han, because using a strain gauge allows a user to measure contact pressure. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claim 14, Kang teaches wherein the pressure sensor is configured to measure a strain of the substrate (paragraph [0043]-[0045]; Figures 1, 5), and
the pressure sensor is configured to measure the contact pressure between the subject and the pulse wave sensor based on the strain (paragraph [0043]-[0045]; Figures 1, 5); and further Han teaches the use of a strain gauge (column 7, lines 19-26; column 15, lines 45-64).
Regarding claim 15, Kang, in view of Han, teaches wherein the substrate is a printed circuit board or a display substrate (12a, 12b may be a rigid printed board (substrate); paragraph [0043]; Figures 1, 5; as taught by Kang).
Regarding claim 16, Kang, in view of Han, teaches wherein the plate further comprises two holes to facilitate bending of the plate in a uniaxial direction (paragraph [0019], [0053]-[0054]).
Regarding claim 17, Kang, in view of Han, teaches wherein the holes are formed in parallel on an outside of both ends of the protruding parts (paragraph [0019], [0053]-[0054]).
Regarding claim 18, Kang, in view of Han, teaches wherein the at least one strain gauge is provided between the protruding parts (as shown in Figure 5).
Regarding claim 19, Kang, in view of Han, teaches wherein a top surface of the pulse wave sensor is configured to come into direct contact with the subject (16; as shown in Figures 1, 5; as taught by Kang).
Regarding claim 20, Kang, in view of Han, teaches wherein the pulse wave sensor protrudes from a top surface of the substrate (16; as shown in Figures 1, 5; as taught by Kang).
Regarding claim 22, Kang, in view of Han, teaches wherein the strain gauge is provided at a position of the plate that is spaced apart from the pulse wave sensor (as shown in Figure 1). 

Response to Arguments
Applicant’s arguments, filed 08/12/2022, with respect to 35 USC 112(d) rejections have been fully considered and are persuasive.  The 35 USC 112(d) rejections have been withdrawn. 

Applicant's arguments filed 08/12/2022 in regards to the 35 USC 103 rejections for claims 1, 5, 13, and 22 have been fully considered but they are not persuasive. 
Regarding claims 1 and 13, Applicant argues that the prior art fails to teach “a pulse wave sensor provided at the substrate”. Examiner respectfully disagrees.
Under the broadest reasonable interpretation, Kang teaches “a pulse wave sensor provided at the substrate” (paragraph [0043]; Figures 1, 5). Under the broadest reasonable interpretation the “at the substrate” is met by the pulse wave sensor being adjacent to the substrate as is the case in Kang. As such Applicant’s argument is found to be unpersuasive. 
	Regarding claims 5 and 22, Applicant argues that the prior art fails to teach the limitation “wherein the strain gauge is provided at a position of the plate/substrate that is spaced apart from the pulse wave sensor”. Examiner respectfully disagrees.
	Under the broadest reasonable interpretation, Kang, in view of Han, teaches wherein the strain gauge is provided at a position of the plate/substrate that is spaced apart from the pulse wave sensor (pressure sensor is spaced apart from the pulse wave sensor; as shown in Figure 1; as taught by Kang; the pressure sensor is a strain gauge; column 7, lines 19-26; column 15, lines 45-64; as taught by Hang). The pressure sensor and pulse wave sensor are separate elements and thus under the broadest reasonable interpretation that are spaced apart from one another. As such Applicant’s argument is found to unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792